Citation Nr: 1442736	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-48 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left hand and wrist injury.

2.  Entitlement to service connection for a left hand and wrist injury.

3.  Entitlement to an effective date prior to September 14, 2009, for service connection of posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia of the left knee, status post partial meniscectomy.

5.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a left distal clavical excision with mild bicipital tendonitis (left shoulder disability).

6.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right acromioclavicular joint (right shoulder disability).

7.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1969 to May 1981.  He was also a member of the Tennessee Army National Guard (ARNG), with a period of active duty from July 2007 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part reopened a previously denied claim and then confirmed the denial of service connection for a left hand disability; granted service connection for PTSD effective September 14, 2009; granted service connection for left shoulder and left knee disabilities, rated 10 percent disabling each; denied an increased evaluation for a right shoulder disability; and denied entitlement to TDIU.

The Veteran testified at a June 2012 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.

The issues above with respect to the left hand and wrist have been recharacterized to better reflect the Veteran's allegations of his injury and current disability, as discussed in the medical evidence.  Further, the issues reflect the full procedural posture of the claim; although the RO reopened the claim and reached the underlying merits, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").

The issue of entitlement to TDIU, though formally denied in December 2009, was not listed on the Veteran's notice of disagreement (NOD) in May 2010, nor was it listed on the October 2010 statement of the case (SOC).  Nevertheless, the Veteran has persistently argued that due to his service-connected disabilities, he is unemployable.  The TDIU claim is considered to be a part of the perfected appeal based on the perfected appeals for increased evaluation.  A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The matter has not been bifurcated.  Tyrues v. Shinseki,732 F.3d 1351 (2013).  The Board would further note that even if Rice, supra, was not applicable, the December 2010 VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his other appeals would be a timely NOD on the issue, placing it in appellate status.  That Form 9, although appearing on its face to limit the appeal, was sufficient to perfect the evaluation questions as part and parcel of the unemployability issue.  Further, VA acknowledged the issues as remaining on appeal at the June 2012 hearing.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for a left hand/wrist disability; evaluation for left shoulder, right shoulder, and left knee disabilities; and entitlement to TDIU are addressed in the REMAND portion of the decision below and [is/are] REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a left hand disability was denied in an unappealed September 2003 rating decision on the grounds that no current disability was shown.

2.  Evidence received since September 2003 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.

3.  The Veteran was diagnosed with PTSD during his second period of active military service, from which he separated on September 13, 2009.


CONCLUSION OF LAW

1.  The September 2003 rating decision denying service connection for a left hand disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening a previously denied claim of service connection for a left hand and wrist disability are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).

3.  The criteria for an effective date of service connection prior to September 14, 2009, for PTSD are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the reopening of the previously denied claim of service connection for a left hand and wrist disability, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With regard to the effective date of service connection for PTSD, there is no dispute of any kind surrounding the facts of the case.  The dates espoused by the Veteran regarding his diagnosis and service are accurate and reflected in the record.  The claim rests, then, on the interpretation and application of the relevant law.  The duties to notify and assist do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) (holding that notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Veteran in substantiating this claim at this time.  38 U.S.C.A. §§ 5103, 5103A.  Thus, any possible deficiency of notice or of the duty to assist constitutes merely harmless error.

New and Material

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for a left hand disability was denied in a September 2003 rating decision; the Veteran did not appeal the denial, and it became final in September 2004.  At the time of the denial, the relevant evidence consisted of service treatment records (STRs) showing a left hand/wrist injury in September 1980, and the Veteran's bare assertion of arthritis with a past history of a broken left hand.

Since September 2003, the Veteran has made specific, competent and credible statements regarding pain symptoms he currently experiences.  A November 2009 VA examination noted current tenderness, and he was diagnosed with left hand pain.  This evidence, which was not available or considered at the time of the September 2003 denial, directly addresses the basis of that denial.  It is, therefore, new and material, and reopening of the previously denied claim is warranted.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

Effective Date

The Veteran contends that an effective date reflecting his diagnosis with PTSD during his most recent active duty period is warranted.

As is noted above, the facts of this case are undisputed.  Personnel records show that the Veteran, a member of the ARNG, was called to active duty in July 2007.  During that activation, in November 2008, the Veteran was diagnosed with PTSD, though depressive symptoms and cognitive impairments from a head injury had appeared earlier.  He received extensive treatment while on active duty, up until his medical discharge from, service effective September 13, 2009.  The Veteran filed his claim of service connection for PTSD in October 2009, well within one year of his separation.

Generally, the effective date of service connection is "the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Specifically, the effective date for an award of disability compensation based on direct service connection is, if the claim is received within one year of separation, the day following separation from service or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  In effect, the law assigns a date of claim as the day following service when a claim is made within one year of that service.

Under the general rule, the proper effective date would be October 7, 2009, the date of receipt of the Veteran's claim.  That is later than his 2008 diagnosis with a mental disorder.  However, the rule specific to grants of direct service connection modifies that.  The claim was received within one year of separation, and so the correct effective date is the day following separation from service, or September 14, 2009.  It cannot be earlier, as a matter of law.  38 U.S.C.A. § 5110(b)(1); DeLisio v. Shinseki, 25 Vet. App. 45, 51 (2011).


ORDER

New and material evidence having been received, the previously denied claim of service connection for a left hand disability is reopened; to this extent only, the appeal is granted.

An effective date prior to September 14, 2009, for service connection of PTSD is denied.


REMAND

Remand is required with regard to the remaining claims for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Left hand and Wrist

STRs document the September 1980 injury to the left hand, diagnosed as a possible scaphoid, or navicular, fracture.  The Veteran has reported, and examiners have documented, snuffbox tenderness of the left hand which would correspond to such an injury.  There are therefore an in-service injury, findings consistent with a current disability, and an indicated nexus between them.  However, there is of record no medical opinion regarding that nexus.  Examination is required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Increased Evaluations

At the June 2012 hearing, the Veteran reported that his left shoulder, right shoulder, and left knee disabilities had worsened since his most recent VA examinations in November 2009.  Two additional years have now passed.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Further, the Veteran identified additional potentially relevant treatment records which must be obtained.  He reported treatment at the Campbell Clinic.  He also stated he was seen at VA on an ongoing basis.  Efforts to obtain these records must be obtained.

TDIU

A determination of entitlement to TDIU is dependent upon consideration  of the impact of service-connected disabilities upon a Veteran's ability to secure and follow substantially gainful employment.  As there remain open several issues involving service connection or the severity of current disabilities, adjudication of TDIU at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Moreover, the Boards notes that the VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, submitted in October 2009 appears incomplete or inaccurate in the reporting of the Veteran's work history.  Is includes only military service, and the record indicates that the Veteran, while a member of the ARNG, was not on active duty from 1981 to 2007.  There are indications he worked as a private investigator, for example.  On remand, the Veteran should be asked to complete a new form with a full accounting of his occupational history.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private health care providers.  A release for the Campbell Clinic must be specifically requested, as well as releases for updated records from the Chamberlain Clinic, Dr. W.V. Bingham, and the Mays and Schnapp Clinic.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete and/or updated records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

The Veteran must also be asked to provide a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which reflects and updated work history and vocational training information.

2.  Associate with the claims file complete VA treatment records from the medical center in Memphis, Tennessee, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of December 2009 to the present.

3.  Schedule the Veteran for a VA Joints examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the electronic portion of the file, paper copies of records must be printed and provided.

The examiner must:

a) Identify all current disabilities of the left hand and wrist.  The examiner must then opine as to whether it is at least as likely as not any current disability was caused or aggravated by the documented in-service September 1980 injury.  The examiner should comment specifically on whether the Veteran likely sustained a scaphoid fracture in service, and whether carpal tunnel syndrome on the left limb has been worsened beyond the natural progression by the in-service injury.

b) Describe in detail the current status of the Veteran's service-connected left shoulder, right shoulder, and left knee disabilities.  The examiner(s) must comment on the impact of the service connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

A full and complete rationale for any opinion expressed is required.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include determining whether new examinations are required for assessment of service-connected PTSD, sleep apnea, low back disability or traumatic brain injury residuals of headaches and tinnitus in connection with the claim for TDIU.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


